Appeal by Graphic Arts Mutual Insurance Company from an order of the Supreme Court, Queens County, dated April 10, 1967, which confirmed, on default, a Special Referee’s report recommending that appellant’s motion for *697a stay be denied and that arbitration proceed in accordance with the demand of respondents Bishop. Appeal dismissed, with $10 costs and disbursements to respondents Bishop. An order made on default is not reviewable (CPLR 5511; Ross v. Magid, 22 A D 2d 829). However, we have examined the record and have considered appellant’s contentions. If we were not dismissing the appeal, we would affirm the order. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.